DETAILED ACTION
This action is responsive to the request for continued examination filed 2/26/2021.
Claims 1, 3, and 6-26 are pending. Claims 1, 17, 18, 20 and 21 are currently amended.
The rejections of Claims 1, 3, 6-19 and 26 under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 11, 16-18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunji, et al., U.S. PGPUB No. 2006/0290716 (“Gunji”). 
Gunji teaches a system and method for graphically programming hardware elements. With regard to Claim 1, Gunji teaches an information processing device comprising:
a display control unit configured to cause a plurality of icons indicating hardware elements and software elements that perform a linked operation synchronously, and a link connecting the plurality of icons to each other to be displayed (Fig. 5 shows icons indicating hardware input and output elements, and Fig. 6 shows icons indicating control operations to be carried out to program the hardware elements to carry out specified functions. Fig. 8 shows synchronous operation for a sleep key, 
a spatial sequence of the plurality of icons formed by the link corresponds to a temporal sequence of operations of the software elements and the hardware elements indicated by the plurality of icons (Fig. 8 shows a spatial sequence of operations where hardware input keys indicate signals that are processed by the software elements laid out on the grid, including counters and timers, that then indicate how hardware outputs are operated), wherein 
the plurality of icons include an element icon indicating a type of hardware element or software element and an operation icon indicating a type of an operation of the element icon ([0088]-[0089] describe that the layout and connection of elements indicates that an operation key indicates the key disposed on an input panel, with an output arrow indicating the output signal when the key is operated; the output is connected to a counter element which receives the operation and decrements the counter when the operation of the key causes generates a signal), wherein 
the link connects a plurality of operation icons to perform the linked operation, wherein the plurality of operation icons indicate a plurality of operations that occur independently of each other (Fig. 8 shows that an operation key operates digital relay outputs independently of operations indicated by a separate sleep key), wherein
the spatial sequence includes serial linkage of the plurality of icons indicating hardware elements (Fig. 8 shows serial connections from operation and sleep keys 
each of the hardware elements include a controller, and the software elements configure the hardware elements, and wherein the display control unit is implemented via at least one processor (Fig. 8 shows that hardware elements are controlled by the program, which include digital relays and LED lamps, where Fig. 5 shows additional examples. Fig. 8 likewise shows software elements such as timers and counters used to program the hardware elements to carry out operations. Fig. 2 shows a computing device with a CPU in which the invention is practiced).
Claim 17 recites a method carried out by the device of Claim 1, and is similarly rejected. Claim 18 recites a program which causes a device to function as the device of Claim 1, and is likewise rejected.
With regard to Claim 3, Gunji teaches that the plurality of icons include a first icon and a plurality of second icons, and the spatial sequence includes branches from the first icon to respective second icons. Fig. 8 shows that several branches are created from the first icons corresponding to the operation key and the sleep key.
With regard to Claim 6, Gunji teaches that the plurality of icons include a first icon and a second icon, and each operation icon of a plurality of operation icons included in the first icon and each operation icon of a plurality of operation icons included in the second icon are connected by the link in a two-track manner. Fig. 8 show that counter icons are linked together, and each includes a plurality of operation icons corresponding to the multiple counts which 
With regard to Claim 7, Gunji teaches that the plurality of icons include a first icon and a plurality of second icons, and a plurality of operation icons included in the first icon are connected to respective operation icons by the link, each of the respective operation icons being included in a corresponding one icon of the plurality of second icons, and thus branches from the first icon to respective second icons are formed. Fig. 8 shows how operation icons in a counter corresponding to operations of the attached sleep key are each then connected to a corresponding operation, here the respective timers that are then connected through a jump to the other counter that control the digital relay.
With regard to Claim 8, Gunji teaches that the plurality of icons include a first icon and a plurality of second icons, and a single operation icon included in the first icon is connected to operation icons included in respective second icons by the link, and thus branches from the first icon to the respective second icons are formed. Fig. 8 shows that each of single icons corresponding to input keys are connected to multiple operation and outputs along multiple branches through counter icons.
With regard to Claim 9, Gunji teaches causing a field in which the plurality of icons are disposed to be displayed, wherein a first direction is defined in the field, and wherein the link connects each icon of the plurality of icons in the first direction. Fig. 8 shows that input and output sections are disposed opposite one another in an interface, where the connections between icons flow in the direction from the inputs to the outputs.

With regard to Claim 16, Gunji teaches that each icon of the plurality of icons is aligned with the grid lines. Fig. 8 shows that the icons each reside in a section of the grid lines.
With regard to Claim 26, Gunji teaches that the synchronously performed linked operation is performed at substantially the same time. [0094]-[0095] describe that when a sleep key is operated and the connected counter is decremented, the linked operations of lighting the LED lamp and starting the timer are both performed as indicated by the links specifying that an ON signal is provided to both elements. Gunji therefore provides that an ON signal can be synchronously provided to more than one element based on branching arrows indicating such in the interface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gunji, in view of Kodosky, U.S. PGPUB No. 2014/0040792 (“Kodosky”).
With regard to Claim 10, Gunji teaches Claim 1. Kodosky teaches that each icon of the plurality of icons includes a socket icon to which the link is connected, and the plurality of icons include a terminal icon of which one side in the first direction includes the socket icon, and an intermediate icon of which each side in the first direction includes the socket icon. 
Kodosky teaches a system and method for arranging elements in an interface to generate a program unit. [0139]-[0140] describe that a selected node can have node terminals displayed therefor, where the displayed terminals include input socket terminals which can be used to specify input, and a plug icon indicating an output that can be plugged into another icon. Thus icons such as those in Gunji, many of which already include corresponding input and/or output graphics, can be modified to incorporate these node terminals therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gunji with Kodosky. The method of connecting icons described in Kodosky is more direct and simpler than that described in Gunji, as it only requires dragging one element to another, instead of placing several arrow icons in a row to connect icons as is taught in Gunji. Therefore, one of skill in the art would be motivated to combine elements of Kodosky with Gunji, in order to improve user experience by making the process of connecting icons simpler and easier.
With regard to Claim 20, Gunji, in view of Kodosky teaches wherein the link is generated by connecting two specified icons by draqqing a plug icon and inserting the plug icon into one of the two specified icons, and wherein one of the two specified icons is disposed on a side of one icon of the plurality of icons, and another of the two specified icons is disposed on a side of another icon of the plurality of icons.
Gunji shows at Fig. 8 that links are generated by connecting icons using arrows, and several successive icons connected in an interface. Kodosky at Fig. 14A shows an icon incorporating a plug and sockets; Fig. 14B shows a user dragging a plug icon to another icon, and Fig. 14C shows the elements connected as a result of the plug being dragged to the subsequent icon. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kodosky with Gunji, to simplify the connecting of icons in a programming interface.
With regard to Claim 21, Kodosky teaches wherein the link is generated by connecting two specified icons by draqqing a plug icon and inserting the plug icon into one of the two specified icons, and wherein a connection between the two specified icons is generated by dragging the plug icon connected to one of two specified icons and inserting the plug icon into another of the two specified icons thereby connecting the two specified icons.
Kodosky teaches at Figs. 14A-14C a plug being dragged from the output of one icon to the input of another, and a connection being established as a result. This is also described at [0138]-[0141]. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kodosky with Gunji, to simplify the connecting of icons in a programming interface.
With regard to Claim 22, Kodosky teaches that the plug icon and the link are initially displayed based on detecting a selection of one of the two specified icons, and wherein the plug icon and the link is not displayed before the detecting of the selection of one of the two specified icons. [0139] describes that the plug icon is displayed in response to a user selecting the element in the interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kodosky with Gunji, to simplify the connecting of icons in a programming interface.
With regard to Claim 23, Kodosky teaches that the link is connected to the plug icon, and wherein the link is drawn out from the selected specified icon by dragging the plug icon. Fig. 14B shows that a link is dragged out of the end of the element and connected to the plug when a user drags the plug. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kodosky with Gunji, to simplify the connecting of icons in a programming interface.
With regard to Claim 24, Kodosky teaches that when the dragging of the plug icon is released in a state in which the plug icon is not inserted into the another of the two specified icons, the plug icon and the link is not displayed. [0141] describes that upon completion of an edit operation, an element returns to its unselected state, where plug and socket icons are no longer displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kodosky with Gunji, to simplify the connecting of icons in a programming interface.
With regard to Claim 25, Kodosky teaches that the plug icon is deleted based on detecting the inserting of the plug icon into the another of the two specified icons. Fig. 14C shows that when the plug has been connected, the plug icon is no longer visible in the interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kodosky with Gunji, to simplify the connecting of icons in a programming interface.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunji, in view in view of Radakovitz, et al., U.S. PGPUB No. 2014/0372856 (“Radakovitz”).
With regard to Claim 12, Gunji, in view of Radakovitz teaches an operation acquisition unit configured to acquire a first user operation of designating a grid line of the plurality of grid lines, wherein the display control unit divides the designated grid line designated through the first user operation, and inserts a new row or column between the divided grid line, wherein the operation acquisition unit is implemented via at least one processor.
Gunji teaches a layout of gridlines, as described above. Radakovitz teaches a system and method for manipulating gridlines laid out in an interface. Figs. 4A and 4B show that a column can be inserted by selecting a gridline using an interface tool, and dragging the tool to insert the new column. 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Gunji with Radakovitz. Radakovitz teaches methods to quickly manipulate a grid structure to facilitate the placement of items therein. Therefore, combining the references improves user experience by enabling the quick manipulation of gridlines in the programming interface.
With regard to Claim 13, Radakovitz teaches that the first user operation includes an operation of selecting the designated grid line, or a pinch-out operation at a position crossing the designated grid line. Fig. 4A shows the user selecting the gridline, in order to insert a new column into the grid. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Radakovitz with Gunji, to improve user experience by incorporating additional useful interface tools therein.
With regard to Claim 14, Gunji, in view of Radakovitz teaches an operation acquisition unit configured to acquire a second user operation of designating a row or a column defined by the grid lines, wherein the display control unit deletes the row or the column designated through the second user operation, and integrates the grid lines at both sides of the deleted row or the deleted column, and wherein the operation acquisition unit is implemented via at least one processor. 
Gunji teaches gridlines, as described above. Radakovitz shows at Figs. 7A and 7B that a column can be deleted by a gesture designating the column for deletion, which is described at [0054]. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Radakovitz with Gunji, to improve user experience by incorporating additional useful interface tools therein.
With regard to Claim 15, Radakovitz teaches that the second user operation includes an operation of selecting the row or the column, or a pinch-in operation at a position crossing at least a part of the row or the column. Fig. 7B shows that the gesture pinches in around the column, crossing where the column is located in order to hide it. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Radakovitz with Gunji, to improve user experience by incorporating additional useful interface tools therein.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gunji, in view of view of Bann, et al., U.S. PGPUB No. 2014/0282193 (“Bann”).
With regard to Claim 19, Gunji teaches Claim 17. Bann teaches that a first operation of the hardware elements includes acquiring information regarding an environment surrounding the information processing device, wherein an operation of the software elements includes performing an analysis of the acquired information regarding the environment surrounding the information processing device, and wherein a second operation of the hardware elements include performing an operation based on a result of the analysis. 
Bann teaches a system and method for creating graphical workflows. [0006] describes that different strategies or tactics can be carried out, depending on the alarm state that the system determines from the information acquired by the computing system from machinery in a given physical location. [0022]-[0023] describe that hardware such as a computer sending email, or a VOIP module may be programmed to send communications to particular recipients as part of setting up the flow of operations to be carried out in response to a detected alarm condition.
It would have been obvious to one of ordinary skill in the art at the time this application was filed to then combine Bann with Gunji, as Bann extends the scope of applicability of graphical workflows to the control of external systems. Therefore, one would be motivated to combine aspects of Bann with Gunji, to expand the scope of application of the workflow creation described in those references.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Gunji does not teach the newly added limitation of “wherein the spatial sequence includes serial linkage of the plurality of icons indicating hardware elements.” Applicant asserts that elements such as different fan speeds or LED lamps are connected in parallel and therefore there are not hardware elements connected serially as claimed. 
However, Gunji also includes elements relating to hardware input elements, such as the sleep key, or operation key shown in Fig. 8. [0036] describes that a switch can be connected to the microcomputer for providing an input element, along with digital or analog input terminals, and “other devices,” indicating that input elements laid out and serially connectable to various outputs in the interface relate to specific hardware elements. Since Gunji anticipates this additional feature, it is proper to continue to rely on Gunji to reject the subject matter of the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
4/10/2021